Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000157
                                                      19-MAR-2013
                                                      12:04 PM


                        SCWC-11-0000157 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         BARBARA SUZUKI, Petitioner/Plaintiff-Appellant,


                               vs.


           STATE OF HAWAI'I, TED SAKAI, EDWIN SHIMODA,

          ROY YAMAMOTO, MAY ANDRADE, JOHN MANUMALEUNA,

             FRANCIS SEQUEIRA and DOE ENTITIES 1-10,

                 Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-11-0000157; CIV. NO. 02-1-2708)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

       (By: Nakayama, Acting C.J., Acoba, and Pollack, JJ.,

  Circuit Judge Border, in place of Recktenwald, C.J., recused,

     and Circuit Judge Alm, in place of McKenna, J., recused)


          Petitioner/Plaintiff-Appellant Barbara Suzuki’s

Application for Writ of Certiorari filed on February 5, 2013, is

hereby rejected.

          DATED: Honolulu, Hawai'i, March 19, 2013.


Daphne Barbee-Wooten              /s/ Paula A. Nakayama
for petitioner
                                  /s/ Simeon R. Acoba, Jr.
James E. Halvorson
Nelson Y. Nabeta                  /s/ Richard W. Pollack
for respondents
                                  /s/ Patrick W. Border

                                  /s/ Steven S. Alm